AMENDED AND RESTATED SUB-ADVISORY AGREEMENT THIS AMENDED AND RESTATED SUB-ADVISORY AGREEMENT is made as of this 1st day of December, 2010, among VANGUARD WORLD FUND, a Delaware statutory trust (the “Trust”), SCHRODER INVESTMENT MANAGEMENT NORTH AMERICA INC., a Delaware corporation (the “Adviser”), and SCHRODER INVESTMENT MANAGEMENT NORTH AMERICA LIMITED, a U.K. corporation (the “Sub-Adviser”). W I T N E S S E T H WHEREAS, the Trust is an open-end, diversified management investment company registered under the Investment Company Act of 1940, as amended (the “1940 Act”); and WHEREAS, the Trust offers a series of shares known as Vanguard International Growth Fund (the “Fund”); and WHEREAS, the Trust retains the Adviser to render investment advisory services to the Fund under an Amended and Restated Investment Advisory Agreement dated as of December 1, 2010 (the “Investment Advisory Agreement”); and WHEREAS, effective as of April 1, 2003, the Adviser completed a corporate restructuring (the “Restructuring”) under which (1) the Adviser closed its London branch, (2) the Sub-Adviser agreed to act as sub-adviser and make the Portfolio Management Team available to the Adviser for purposes of providing investment advisory services to the Trust pursuant to the Investment Advisory Agreement, (3) the Adviser and the Sub-Adviser determined that there was no change in the Portfolio Management Team, or in the investment personnel who oversee and supervise the Portfolio Management Team, as a result of the Restructuring, (4) the Sub-Adviser and the Portfolio Management Team have been subject to day-to-day oversight, supervision and reporting by the Adviser, and (5) in order to reasonably reflect the apportionment of such services and responsibilities, the Adviser agreed to pay to the Sub-Adviser twenty-five percent (25%) of all fees actually paid by the Fund to the Adviser under the Investment Advisory Agreement; and WHEREAS, effective as of September 1, 2006, the Adviser has agreed to pay to the Sub-Adviser fifty percent (50%) of all fees actually paid by the Fund to the Adviser under the Investment Advisory Agreement; and WHEREAS, on the basis of the foregoing, the Trust desires to employ the Sub-Adviser as investment sub-adviser, and the Sub-Adviser is willing to render investment sub-advisory services to the Trust, subject to and in accordance with the terms and conditions of this Agreement. NOW THEREFORE, in consideration of the mutual promises and undertakings set forth in this
